Wright, J.,
concurring. I join in paragraph two of the syllabus and the judgment, albeit reluctantly. It troubles me that a person’s private charitable activities can be the subject of public scrutiny. However, this holding is consistent with State ex rel. Natl. Broadcasting Co. v. Cleveland (1988), 38 Ohio St.3d 79, 526 N.E.2d 786, and its progeny.
*267Nevertheless, there are limits to this public scrutiny. Although the question of what other potentially sensitive information is subject to R.C. 149.43(B) is not before the court at this time, R.C. 149.011(G) provides some guidance for the future. Any record held by a public office that does not “document the organization, functions, policies, decisions, procedures, operations, or other activities of the office” is not a public record. Personal and financial information about individual donors, in my view, does not fall within this definition and is not subject to R.C. 149.43(B).
I believe that the result we reach today stretches to the limit what constitutes a “public record” in the arena of private charitable activities. The court’s holding is appropriately narrow and should not be read beyond the facts of this case.